Case 1:20-cv-02881-NYW Document 15 Filed 12/28/20 USDC Colorado Page 1 of 4




                                                                                         FILED
                                                                              UNITED STATES DISTRICT COURT
                                                                                   DENVER, COLORADO
                                                                                      8:32 am, Dec 28, 2020

                                                                               JEFFREY P. COLWELL, CLERK
Case 1:20-cv-02881-NYW Document 15 Filed 12/28/20 USDC Colorado Page 2 of 4
Case 1:20-cv-02881-NYW Document 15 Filed 12/28/20 USDC Colorado Page 3 of 4
Case 1:20-cv-02881-NYW Document 15 Filed 12/28/20 USDC Colorado Page 4 of 4
